
	
		II
		111th CONGRESS
		1st Session
		S. 1221
		IN THE SENATE OF THE UNITED STATES
		
			June 9, 2009
			Mr. Specter (for himself
			 and Mr. Roberts) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to ensure
		  more appropriate payment amounts for drugs and biologicals under part B of the
		  Medicare Program by excluding customary prompt pay discounts extended to
		  wholesalers from the manufacturer’s average sales price.
	
	
		1.Exclusion of customary prompt
			 pay discounts extended to wholesalers from manufacturer’s average sales price
			 for payments for drugs and bi­o­log­i­cals under Medicare part B
			(a)In
			 generalSection 1847A(c)(3) of the Social Security Act (42 U.S.C.
			 1395w–3a(c)(3)) is amended—
				(1)in the first
			 sentence, by inserting (other than customary prompt pay discounts
			 extended to wholesalers) after prompt pay discounts;
			 and
				(2)in the second
			 sentence, by inserting (other than customary prompt pay discounts
			 extended to wholesalers) after other price
			 concessions.
				(b)Effective
			 dateThe amendments made by this section shall apply to drugs and
			 biologicals that are furnished on or after January 1, 2010.
			
